Citation Nr: 1429949	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a shin disorder, claimed as shin splints.

5.  Entitlement to service connection for bruising of the upper back.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In November 2011, a hearing before the undersigned was held.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a current service-connectable low back disorder.

2.  The Veteran does not have a current service-connectable right hip disorder.

3.  The Veteran does not have a current service-connectable left knee disorder.

4.  The Veteran does not have a current service-connectable shin disorder.

5.  The Veteran does not have a current service-connectable disorder manifested by bruising of the upper back.  

CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection of a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection of a left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection of a shin disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for service connection of a disorder manifested by bruising of the upper back have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Orthopedic Disorders

The post-service treatment records do not reveal any diagnosed disability of the low back, right hip, left knee, or shin.  

An April 2010 VA examination record indicates that the Veteran had no orthopedic complaints or impairment in regards to his left knee, right hip, or shins and that he declined and refused physical examination of the shins, hip, and knee.  The Veteran did report mild, intermittent low back pain one to two times daily, lasting approximately half an hour per episode.  After examination, the examiner did not render a diagnosis involving the low back, instead noting that orthopedic examination of the lumbar spine was normal.  The examiner explained that there was no evidence to support a diagnosis, despite the subjective complaints.   

Service connection is not warranted for a low back, right hip, left knee, or shin disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a disability involving the low back, right hip, left knee, or shin at any point during the pendency of the claim.  The medical record does not reveal any diagnoses indicative of a disability during the claim period, even though the treatment records reveal complaints pertaining to the back, knee, hip, and shins.  The Board acknowledges that the Veteran reported the existence of symptoms since service.  Except in circumstances not applicable here, service connection will not be granted for subjective complaints of pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not document the existence of a current underlying low back, left knee, right hip, or shin disability.  The Board acknowledges that the service treatment records reveal diagnoses of back strain, back sprain, nonallopathic back lesions, and shin splints.  The record does not include any medical evidence that the in-service strain, sprain, lesions or shin splints were chronic conditions which postdated the Veteran's separation from military service, however; rather, the Veteran denied shin disorder and examination found no chronic low back disorder in April 2010, and strain, sprain, nonallopathic lesion, and shin splints are not considered "chronic diseases" per 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply to this appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves the existence of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, the Veteran is not providing statements related to the diagnosis of a simple disorder but is instead rendering an opinion as to the existence of an orthopedic disorder involving the low back, right hip, left knee, and shins.  The Board finds these are matters that require medical expertise, which the Veteran lacks.  Therefore, his lay opinions concerning these matters are of no probative value.

The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted for a low back disorder, right hip disorder, left knee disorder, and shin disorder.  

Disorder Manifested by Bruising of the Upper Back

A November 2009 service treatment record reveals the Veteran's two-year history of bruising on the back with lifting weights and performance of chest exercises.  The Veteran denied any other symptoms associated with the bruising.  After examination, ecchymosis spontaneous was diagnosed.  The record notes that the condition was probably due to weight lifting and "just the breaking of small blood vessels due to the benches and weights."  A December 2009 service treatment record reveals the Veteran's history of bruising of the upper back for 24 hours.  The Veteran reported that the bruising had previously occurred after lifting weights and performing chest exercises.  He denied pain or other complaints associated with the bruising.  After examination, the Veteran was assessed with ecchymosis spontaneous of unsure source.  The record indicates that it did "not appear as bruising but rather burst capillaries" over the scapula, which was suspected to be due to overuse trauma.  

The post-service treatment records do not reveal any treatment or diagnosis pertaining to the reported bruising.  

An April 2010 VA examination record indicates that the Veteran had a normal general medicine examination, with no evidence of ecchymosis.  The examiner noted that the Veteran did not know what ecchymosis spontaneous was.  

Service connection is not warranted for a disorder manifested by bruising of the upper back.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a service-connectable disorder manifested by bruising.  The medical record, which includes the results of a VA examination, does not reveal any diagnoses during the claim period.  The Board acknowledges that the Veteran has reported persistent bruising with weightlifting since service, which is now associated with tenderness, and that the service treatment records reveal treatment for bruising.  However, except in circumstances not applicable here, service connection will not be granted for symptoms such as bruising alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, 13 Vet. App. at 285.  The medical evidence does not document the existence of a current underlying disability, to include during service.  Although the service medical records reveal assessments of ecchymosis spontaneous, ecchymosis spontaneous is not a service-connectable disorder.  Ecchymosis is defined as "a small hemorrhagic spot in the skin forming a nonelevated, rounded or irregular, blue or purplish patch."  Dorland's Illustrated Medical Dictionary 502 (31st ed. 2007).  Based on this definition, the Board finds ecchymosis is not a service-connectable condition but a symptom analogous to bruising.  
 
The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves the existence of a disability.  Davidson v. Shinseki, 581 F.3d at 1316.  However, the Veteran is not providing statements related to the diagnosis of a simple disorder but is instead rendering an opinion as to the existence of a disorder manifested by bruising.  The Board finds these are matters that require medical expertise, which the Veteran lacks.  Therefore, his lay opinions concerning these matters are of no probative value.

The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted 
 
 Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2010.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issue.  The Board acknowledges that the record includes new evidence, specifically new VA treatment records, associated with the record after the Statement of the Case.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice from deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

VA afforded the appellant examinations to determine whether the Veteran has a current disability of the low back, right hip, left knee, or shins or a disorder manifested by ecchymosis spontaneous.  Review of the examination record indicates that all permitted testing was performed and all resulting findings reported.  Although the examiner did not review the claims file, there is no indication that an examination was inadequate or incomplete, particularly because the decision herein rests on the existence of a current disability rather than the existence of a nexus to service.  As such, the Board finds the examinations were adequate.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for shin splints is denied.

Service connection for a disorder manifested by bruising is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


